02/14/2022



             IN THE SUPREME COURT OF THE STATE OF MONVittE                               Case Number: PR 07-0011




                                                                          FEB 1 1 2022
                                                                                Greenwood
                                                                        Bowen          Court
IN THE MATTER OF THE AUTHORIZATION                                O R..CierK       kfinn.,A
                                                                             of Supreme
                                                                          mir(
OF A RETIRED JUDGE TO ADMINISTER
AN OATH OF OFFICE


       The Honorable Mike Salvagni, Retired District Judge, having retired under the
judges' retirement system as provided by law and having requested authorization to
administer the oath of office to incoming Belgrade City Judge Christopher Gregory,
       IT IS ORDERED that the Honorable Mike Salvagni is hereby called to duty as a
district judge to administer the oath of office to Christopher Gregory on February 22, 2022.
Judge Salvagni shall not be compensated for administering the oath.
       This Order is entered by the Chiefjustice pursuant to Article VII of the Constitution
of the State of Montana and statutes enacted in conformity therewith and in implementation
thereof.
       The Clerk of Court is directed to mail a copy of this Order to the Honorable Mike
Salvagni.
                     LLN
       DATED this I 1   day of February, 2022.
                                                 For the Court,




                                                               Chief Justice